Citation Nr: 1047255	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. "M.A.G."




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to January 
1945.  He died in August 1985.  The appellant is the Veteran's 
child.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction is with the RO in Albuquerque, New Mexico.  

In June 2010, the Veteran and "M.D.G." testified at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in August 1985; the cause of death was liver 
failure, due to or as a consequence of cirrhosis, with hemophilia 
a significant condition contributing to death but not related to 
liver failure, due to or as a consequence of cirrhosis.  

2.  The cause of the Veteran's death was not a disease or injury 
which had onset during active service from March 1942 to January 
1945, manifested within one year of separation from active 
service, or was etiologically related to his active service.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§  1110, 1310, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Certificate of Death documents that the Veteran died in August 
1985.  The immediate cause of death is listed as liver failure, 
due to or as a consequence of cirrhosis, with hemophilia listed 
as the other significant condition contributing to death but not 
related to the immediate cause.  

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation (DIC) to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5.  

DIC is payable to a deceased veteran's child when there is no 
surviving spouse.  38 U.S.C.S §§ 1313, 1314 (West 2002).  The 
term "child" includes an unmarried legitimate or adopted child 
of the veteran who, before attaining the age of 18 years, became 
permanently incapable of self support.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); see also 38 C.F.R. §§ 3.57(a), 
3.315(a) (2010).  

Of record is a death certificate documenting that the Veteran's 
spouse at the time of his death died in April 1995.  In an 
October 1985 rating decision, the RO determined that the 
appellant became permanently incapable of self support prior to 
his 18th birthday, by reason of physical or mental disability 
diagnosed cerebral palsy-spastic diplegia, and that he was 
competent.  There is no evidence of record that the appellant is 
married.  The appellant is therefore a child of the Veteran and 
has standing to pursue a claim for DIC.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.57, 3.312.  

The Board notes that the RO treated the appellant's claim for DIC 
as a claim to reopen a previously denied claim which had become 
final.  The Board finds that there has been no previously denied 
claim for service connection for the cause of the Veteran's death 
binding on the appellant.  

In 1952, VA awarded the Veteran a nonservice-connected pension 
based on total and permanent disability.  In May 1995, VA 
received from the appellant a VA FORM 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child (including Death 
Compensation if Applicable).  He checked a selection on that form 
answering "NO" to the question of whether he was claiming that 
the cause of death was due to service.  

Later that month, the RO granted his claim for nonservice-
connected death pension.  This therefore was not a decision 
adjudicating whether the appellant was entitled to DIC for the 
cause of the Veteran's death.  

The basis for the RO's determination that the claim had 
previously been denied was a denial of a claim filed by the 
Veteran's spouse in 1985.  The need to submit new and material 
evidence is based on the existence of a final claim and rooted in 
the concept of res judicata.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 58 (2006).  One of the requirements for binding a party 
to the prior decision on a claim is that the same parties are 
involved.  See Bissonnette v. Principi, 18 Vet. App. 105, 111 
(2004) (citing Neves v. Brown, 6 Vet. App. 177, 179 (1993).  A 
similar doctrine is that of issue preclusion, but again in order 
to preclude a party from litigating an issue previously decided, 
the party must have been fully represented in the prior action.  
See McCandless v. Merit Systems Protection Bd., 996 F.2d 1193, 
1198 (Fed. Cir. 1993).  

In this case, as the current appellant was not a party to the 
claim filed by his mother (the first "appellant" in a prior 
decision) on her behalf in 1985, the decision in which the RO 
denied her claim is not final as to the current appellant, the 
Veteran's son.  There is no indication that he was fully 
represented as to any issue decided in the 1985 decision.  Hence, 
the appellant does not need to reopen a claim.  This is a new 
claim.  

As a preliminary matter, the Board must address the appellant's 
contention as expressed in a writing received in November 2007.  
In that writing, the appellant stated that at the time of the 
Veteran's death the Veteran was receiving compensation at the 100 
percent rate for service-connected disabilities and, that after 
he passed away, the appellant's mother received DIC benefits, and 
that, given that his mother passed away in 1995, the appellant 
should receive DIC benefits instead of pension benefits.  

The facts alleged by the appellant in this statement are 
incorrect.  At the time of his death, the Veteran was in receipt 
of a nonservice-connected pension (disabilities not related to 
service).  His only service-connected disability was rated as 30 
percent disabling.  Nor was the appellant's mother awarded DIC 
benefits.  Rather her claim for DIC benefits was denied in a 
September 1985 rating decision.  

The Board now turns to whether the Veteran's death was caused by 
a service-connected disability.  

A disability which caused the veteran's death is service 
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 
3.312.  Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2010); VAOPGCPREC 67-90 and 82-90 (both issued July 
18, 1990); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), (b) 
and (d).

Certain chronic diseases, including cirrhosis of the liver, may 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

At the time of the Veteran's death, service connection had been 
established for only one disability, arthritis of the left elbow 
with limitation of motion.  There is no evidence of record 
indicating that the Veteran's death was caused by this condition.  
The Board therefore finds that the Veteran's death was not caused 
by any condition for which service connection had been 
established during his lifetime.  

Nor is there any evidence showing that the Veteran had cirrhosis 
of the liver during service or within one year of discharge from 
service.  As there are detailed service treatment records of two 
hospitalizations during service as well as detailed VA records of 
hospitalization post service, with no mention of cirrhosis or 
liver disease for many years after discharge of service, 
providing evidence against this claim, the Board finds that 
cirrhosis did not have onset during active service or within the 
presumptive period for cirrhosis.  Service connection for the 
cause of the Veteran's death due to cirrhosis is therefore not 
warranted.  

The appellant contends that the Veteran's hemophilia caused the 
Veteran's death and that this condition should be service-
connected.  In this decision, the Board need not reach the issue 
of whether hemophilia caused his death.  This is because even if 
it did, service connection for the cause of the Veteran's death 
would not be warranted because hemophilia is not a disease or 
injury.  Rather it is a genetic defect and, as such, disability 
or death due to hemophilia may not be service connected.  

VA General Counsel has issued precedent opinions on the question 
of service connection for congenital/developmental conditions.  
See VAOPGCPREC 67-90 and 82-90 (both issued July 18, 1990).  The 
opinions distinguished between defects and diseases.  In the 
discussion, General Counsel defined the term "defects" viewed 
in the context of 38 C.F.R. § 3.303(c), as structural or inherent 
abnormalities or conditions which are more or less stationary in 
nature.  Id.  General Counsel clarified the difference between 
"disease" and "defect" as a disease is considered a condition 
which is capable of deteriorating or improving and a defect is 
considered a condition which is not capable of improving or 
deteriorating.  Id.  The opinion held that diseases of 
developmental, congenital, or familial origin may be service 
connected but that defects of developmental, congenital, or 
familial origin may not be service connected.  Id.  

Hemophilia is defined as an "inherited disorder of blood 
coagulation characterized by a permanent tendency to hemorrhage, 
spontaneous or traumatic, because of a defect in the blood 
coagulating mechanism."  STEDMAN'S MEDICAL DICTIONARY 805 (27th 
ed.2000).  Type A hemophilia is defined as follows:

due to deficiency of factor VIII; an X-
linked recessive condition, occurring 
almost exclusively in human males and also 
affecting several breeds of dogs, 
characterized by prolonged clotting time, 
decreased formation of thromboplastin, and 
diminished conversion of prothrombin.  SYN 
classic.

Another standard medical dictionary defines hemophilia as 

a hemorrhagic diathesis occurring in two 
main forms, hemophilia A, deficiency of 
coagulation factor VIII; and hemophilia B, 
deficiency of coagulation factor IX.  Both 
forms are determined by a mutant gene near 
the telomere of the long arm of the X 
chromosome (Xq), but at different loci, and 
are characterized by subcutaneous and 
intramuscular hemorrhages, bleeding from 
the mouth, gums, lips, and tongue, 
hematureia, and hemathroses.  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 834 (30th ed.2003).  

Service treatment notes document that in August 1944 the Veteran 
complained of bleeding from his gums of two days duration.  He 
was admitted for inpatient care on August 25, 1944 and discharged 
from hospital care 4 weeks later.  The final summary of the 
hospitalization notes that the Veteran reported that his brother 
always bled easily and at present had been bleeding from the nose 
for three weeks.  As to his own history, the Veteran reported 
that he had always had trouble stopping bleeding from minor cuts 
and always bruised easily with minimal trauma.  He reported that 
he had a similar incident of gum bleeding three years earlier, 
which would have been prior to service.  During the course of his 
hospitalization he continued to bleed spontaneously form the gums 
from time to time, although less so during the last two weeks.  
Also noted was that during the first two weeks of hospitalization 
he had a certain amount of dental treatment which, the clinician 
indicated, probably increased his tendency to bleed.  He was 
presumed to have hemophilia.  

The Veteran was readmitted in December 1944 for complaints of 
left elbow pain.  The impression was hemophilia with hemarthrosis 
of the left elbow.  A certificate of disability for discharge 
from the service, dated in January 1945, states that the Veteran 
was recommended for discharge on account of hemophilia, type and 
cause undetermined, EPTS (existed prior to service).  

Next to an entry for "Disease contracted or injury received" is 
listed "Unknown, existed prior to induction."  The form 
indicates that "Disability was not incurred in line of duty."  
The medical officer also indicated, again, in a preprinted part 
of the form, that the injury was aggravated by active service, 
providing more evidence against this claim.  

The Veteran was discharged from active service on March 19, 1945, 
more than 65 years ago.  Of record is a VA interim hospital 
summary from April 1952 documenting that the Veteran had a 
history since 1943 of spontaneous deep hemorrhage and recurrent 
episodes of acute massive bleeding.  Diagnosis was deficiency of 
plasma components affecting coagulation (specific component not 
identified) (Hemophilia).  A summary from later that month 
includes a diagnosis of hemophilia, cause undetermined.  
"Established 4-24-52, treated, not operated, unchanged."  In 
the final June 1952 summary of hospitalization, the clinician 
indicated that he was not satisfied with the diagnosis of 
hemophilia because of the mode of onset at age of 24 and the lack 
of familial history.  Diagnosis was "Hemophilia, cause 
undetermined, manifested by spontaneous, persistent hemorrhage, 
damage to articular surfaces, neuropathy, and prolonged clotting 
time, and abnormal prothrombin time, diagnosis established 4-24-
52, treated, not operated, improved."  

A summary of hospitalization from November 1958 to January 1960 
includes detailed reports as to clinical laboratory testing of 
his blood.  The physician stated that it was felt that he had 
hemophilia but that there is no way of knowing why he did not 
develop any abnormalities until around age 24.  Diagnosis was 
"Hemophilia, treated, unchanged."  

A summary of hospitalization from December 1973 lists a diagnosis 
of classical hemophilia.  A summary of hospitalization from 
February 1977 to May 1977 includes a finding that the Veteran had 
hemophilia.  A summary of hospitalization from June 1977 provides 
a diagnosis of Hemophilia, type A.  None of these summaries 
indicate improvement.  

Hemophilia is defined as a permanent tendency to bleed caused by 
a defect in the clotting mechanism, which amounts to a mutant 
gene.  By definition, therefore, hemophilia is a defect not a 
disease.  It goes without saying that the defect - which is the 
condition - is static.  Although there may be symptoms present at 
different times, the static defect does not improve or 
deteriorate.  

The Board has considered the January 1945 certificate of 
disability for discharge notation of aggravation during service.  
There is no explanation for this statement and although it 
implies worsening, the Board finds that the statement is not 
probative as, given the definition of hemophilia, the statement 
can mean no more than that the Veteran had symptoms of his 
hemophilia during service.  

Also considered by the Board is the diagnosis in the June 1952 
summary which included the word "improved".  Here, the 
physician doubted the diagnosis of hemophilia, as he clearly 
stated so in the narrative portion of the summary.  Although he 
listed hemophilia as a diagnosis, he also listed persistent 
hemorrhage.  Given the definition of the condition, the Board 
finds that his use of the word "improved" can mean no more than 
that the Veteran stopped bleeding during the hospitalization, not 
that his genetic defect somehow "improved".  Simply stated, the 
Veteran stopped bleeding at that time, nothing more.   

The summary of the November 1958 to January 1960 hospitalization 
includes detailed reports as to clinical laboratory testing of 
his blood, and thus provided the most data relevant to his 
condition.  That summary included that the hemophilia was 
unchanged.  From that point forward, there were no statement of 
improvement.  This is consistent with the definition of 
hemophilia and given the extensive testing, confirms that the 
Veteran suffered from a defect as discussed in the VA General 
Counsel opinions.  

The Board has also considered the testimony during the Board 
hearing to the effect that the Veteran's hemophilia was 
aggravated during service.  See June 2010 hearing transcript at 
5.  This testimony was that "anything he tried to do he would 
just bleed.  He would hurt all over.  He just - - he was in - in- 
in bad pain, bleeding a lot, from being a hemophiliac."  Id.  As 
indicated in the definition of hemophilia, the manifestation of 
the genetic defect is a tendency to bleed.  This testimony tends 
to prove no more than that the Veteran had hemophilia during 
service.  As such the testimony is does not tend to prove any 
fact in controversy.  

As the law limits an award of VA benefits to disability resulting 
only from "injuries" or "diseases" incurred or aggravated by 
service, service connection cannot be established for disability 
or death due to Veteran's hemophilia.  Hence, the appeal must be 
denied.  There is no reasonable doubt to be resolved in this 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection for the cause of death is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the RO provided the appellant notice in a letter sent in 
April 2008.  In this letter the RO informed the appellant of his 
and VA's respective duties in obtaining evidence.  He was told 
that to substantiate his claim, the evidence must show that the 
Veteran died from a service-connected disease or injury.  The RO 
identified arthritis as a disability for which service connection 
had been established.  As this is the only disability for which 
service connection was established during the Veteran's lifetime 
and given that the RO informed him that the evidence must show 
that a service-connected disease or injury caused death, the 
first two parts of Hupp were satisfied by the letter.  

The letter did not refer to the evidence needed to substantiate 
the claim based on a disease or injury for which service 
connection had not been established, the third part of Hupp.  
However, it is clear from the record that the appellant knows 
what is required to substantiate his claim.  He has consistently 
argued only one basis for his claim, that the Veteran's 
hemophilia was present during service and that it is the 
hemophilia that should satisfy the requirements for his claim.  
He is clearly aware that his claim can be substantiated by a 
showing that a disability which had not been service-connected 
during the Veteran's lifetime could be the basis of establishing 
service connection for the cause of the Veteran's death.  He was 
correctly informed that the claim could be substantiated on a 
showing of a disease or injury resulting in the Veteran's death.  
The Board here is denying the claim based on factual finding that 
the claimed condition, hemophilia, is not a disease or injury.  
Hence, there can be no prejudice to the appellant from error in 
notice in this case and there is therefore no reason to delay 
adjudication of the claim to provide additional notice.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule 
of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the claimant in the development of the 
claim. This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA is not required to provide such assistance if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a  claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a disability or persistent or recurrent 
symptoms of a disability at a time relevant to the claim; (2) 
whether there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service and VA treatment records are associated with the claims 
file.  Of record is a March 1978 request from the Social Security 
Administration (SSA) for verification of the Veteran's VA 
pension.  The RO did not attempt to obtain any records from the 
SSA.  The Board finds that given the date of the Veteran's death, 
some 25 years ago, and the nature of SSA disability benefits, 
there is no reasonable possibility that efforts to obtain the 
records could assist the appellant in substantiating his claim.  
It is not reasonable to expect that any SSA disability records, 
if they still exist or ever existed (given that all that was 
requested was verification of a pension, and not medical records) 
would contain any information other than that the Veteran had 
hemophilia and was unable to work.  As this would have no bearing 
on the appellant's claim, VA has no duty to remand this matter 
for the RO to request records from the SSA.  

A medical opinion was not obtained with regard to this claim.  
Here, the condition which the appellant asserts should be the 
basis for establishing DIC, hemophilia, is, by definition, not a 
disease or injury.  There is no evidence showing that the Veteran 
had cirrhosis during service or within an applicable presumptive 
period.  The service medical records provide only evidence 
against this claim.  The evidence shows that arthritis did not 
cause his death.  There is no evidence establishing that an event 
injury or disease occurred during service or within any 
presumptive period which caused the Veteran's death.  VA 
therefore has no duty obtain a medical opinion in this case.  

Neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


